 

Exhibit 10.1

 

Termination of Governance Agreement

 

This termination agreement (the "Agreement"), dated as of March ___, 2015 (the
"Effective Date") confirms the understanding and agreement by and between CNS
Response, Inc., a Delaware corporation (the “Company”) and Equity Dynamics, Inc.
(“EDI”), to terminate that certain governance agreement dated November 28, 2012,
by and between the Company and EDI (the "Governance Agreement"). The Company and
EDI may be collectively referred to herein as the "Parties", and each a "Party".

 

WHEREAS, the Parties entered in to the Governance Agreement (annexed hereto as
Exhibit A), pursuant to which, among other things, at each meeting of
stockholders of the Company at which directors are nominated and elected, the
Company agreed to nominate for election at any such meeting, four Board
Designees (as defined in the Governance Agreement) designated by EDI, and to
take all necessary action to support the election of each such Board Designee
and to oppose any challenges to any such Board Designee.

 

WHEREAS, each Party has determined that the Governance Agreement is no longer
useful or necessary for the purposes stated therein, for reasons including, but
not limited to, the impediment presented by such agreement to the Company's
ability to attract investments.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
made, and for other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

1. Termination. As of the Effective Date, each Party hereby agrees to terminate
the Governance Agreement in its entirety, rendering the Governance Agreement of
no further force or effect.

 

2. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the Parties hereto with respect to the subject matter hereof, and
supersedes any prior oral or written agreements, commitments or understanding
with respect to the matters provided for herein. No amendment, modification or
discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed by the party against whom enforcement of the
amendment, modification, or discharge was sought.

 

3. Execution of Counterparts. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each Party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that all such signatures appear on one
or more of the counterparts. All counterparts shall collectively constitute a
single agreement.

 

4. Governing Law. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS.

 

[SIGNATURES ON NEXT PAGE]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their authorized officers, and delivered, as of the date first set forth
above.

 

On Behalf of the Company:         Signed By:       Name:       Position:     On
Behalf of Equity Dynamics, Inc.:         Signed By:       Name:       Position:

  

 

 

 